DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2019/0159110 A1) in view of Lee et al. (US 2017/0105166 A1).

Regarding claim 1. Takahashi teaches a base station for a mobile telecommunications system in which at least one service is not supported by all cells, the base station comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to:
 	transmit minimum system information for a cell including a bitmap indicating at least one service supported by the cell to the at least one user equipment (Paragraphs [0045], [0118-0119] teach base station transmit system information referred to as minimum System Information (MSI) to the user equipment wherein bitmap indicated support in the cell).
 	Takahashi is silent on 
	wherein the bitmap includes multiple bits, wherein each bit indicates an associated service supported by the cell or an associated group of services supported by the cell.
 	In an analogous art, Lee teaches
 	wherein the bitmap includes multiple bits, wherein each bit indicates an associated service supported by the cell or an associated group of services supported by the cell (Paragraphs [0190], [0201], [0206] teach bits transmit and support by cell).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Takahashi with Lee’s system such that wherein the bitmap includes multiple bits, wherein each bit indicates an associated service supported by the cell or an associated group of services supported by the cell in order to provide efficiency communication with lower cost.

.

 	
Claims 7-8 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2018/0234954 A1) in view of Lee et al. (US 2017/0105166 A1).
	Regarding claim 7. Takeda teaches a base station for a mobile telecommunications system in which at least one service is not supported by all cells, the base station comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to:
 	transmit scheduling information for a cell, the scheduling information including a bitmap having an associated bit at a predefined position indicating at least one service provided by the cell to the at least one user equipment (Paragraphs [0102-103], [0107 teach scheduling information included bitmap report to user terminal).
	Takeda is silent on 
	wherein the bitmap includes multiple bits, wherein each bit indicates an associated service supported by the cell or an associated group of services supported by the cell.
 	In an analogous art, Lee teaches
 	wherein the bitmap includes multiple bits, wherein each bit indicates an associated service supported by the cell or an associated group of services supported by the cell (Paragraphs [0190], [0201], [0206] teach bits transmit and support by cell).


 	Regarding claim 8. Takeda and Lee teach the base station of claim 7, Takeda teaches wherein the scheduling information includes scheduling information for a system information block, the system information block including service related information for the at least one service provided by the cell (Paragraphs [0156], [0188]).

 	Regarding claim 37. Takeda and Lee teaches the base station of claim 7, Lee teaches wherein the bitmap includes multiples bits at associated positions that together indicated all services supported by the cell (Paragraphs [0131], [0186-0188]).


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2017/0105166 A1).
 	Regarding claims 11. Lee teaches a base station for a mobile telecommunications system in which included at least one service dedicated cell that 
 	transmit information in a master information block for a cell indicating that the cell is a service dedicated cell to the at least one user equipment (Paragraphs [0053], [0056], [0074-0075], [0091] teach cell transmit a master information block (MIB) broadcast in dedicated cell to WTRU) and
	transmit system information including a bitmap having an associated bit at a predefined position indicating at least one service provided by the service dedicated cell to the at least one user equipment (Paragraphs [0078], [0131] teach predefined location and certain frequency location used to transmit), wherein the bitmap includes multiples bits, wherein each bit indicates an associated service supported by the cell or an associated group of services supported by the cell (Paragraphs [0190], [0201], [0206] teach bits transmit and support by cell).

 	Regarding claim 12. Lee teaches the base station of claim 11, wherein the information includes an associated bit at a predetermined position for indicating that the cell is a service dedicated cell (Paragraph [0190], [0192]).

 	Regarding claim 40. Lee teaches the base station of claim 13,  wherein the bitmap includes multiples bits at associated positions that together indicated all services supported by the cell (Paragraphs [0192], [0201], [0206]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641